Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 27, 2018

                                    No. 04-17-00335-CR

                                   Josiah David LEWIS,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9616
                         Honorable Dick Alcala, Judge Presiding


                                       ORDER

      The Joint Motion to Substitute counsel is hereby granted.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court